Citation Nr: 1738096	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  14-38 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether an August 2008 rating decision contained clear and unmistakable error as to assigning March 15, 2005 as the effective date for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

As will be discussed herein, the Board finds that the Veteran has reasonably raised a claim that a January 10, 1995 rating decision contained clear and unmistakable error in denying service connection for PTSD.  The Board does not have jurisdiction to adjudicate the merits of this claim herein.  As such, this claim is referred to the Agency of Original Jurisdiction (AOJ) for consideration in the first instance.

The appeal is remanded to the AOJ.


REMAND

The Veteran's original claim of entitlement to service connection for PTSD was denied in a rating decision dated January 10, 1995.  Despite receiving notice of this decision and notice of his appellate rights, he did not perfect an appeal and, thus, it is final.

On March 15, 2005, VA received the Veteran's claim to reopen the claim of entitlement to service connection for PTSD.  Ultimately, the RO granted service connection for the Veteran's PTSD in an August 2008 rating decision and assigned a 30 percent rating thereto, effective March 15, 2005. 

The Veteran asserts that the RO committed clear and unmistakable error by assigning an effective date of March 15, 2005 for the grant of service connection for PTSD.  Given that this effective date was assigned in the August 2008 rating decision, the Veteran is essentially asserting that the August 2008 rating decision contains clear and unmistakable error.  To date, the adjudication of the Veteran's claim was understandably limited to the August 2008 rating decision.  However, even if the Board was to find clear and unmistakable error in the August 2008 rating decision as to the effective date assigned therein, doing so does not vitiate the finality of the January 10, 1995 rating decision.  (Additionally, the Board issued a decision in October 2011 wherein it denied the Veteran's claim of entitlement to an effective date prior to March 15, 2005 for the grant service connection for PTSD.)

In support of the above-captioned claim, the Veteran contends that he is entitled to an effective date corresponding to either his discharge from active service or the date of his original claim.  Specifically, during the April 2017 hearing, the Veteran asserted that the grant of service connection was, at least in part, predicated on evidence referencing PTSD diagnoses dating back to 1994.

Viewing the Veteran's assertions in a light most favorable to him, the Board finds that he has reasonably raised a claim that the January 10, 1995 rating decision contained clear and unmistakable error in denying service connection for PTSD.  The Board has referred this claim to the AOJ for consideration in the first instance.

The Board finds that the above-captioned claim is inextricably intertwined with the referred claim and, thus, a remand for contemporaneous consideration is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must adjudicate the claim referred herein.

2.  If the referred claim is denied, the AOJ must re-adjudicate the Veteran's claim that an August 2008 rating decision contained clear and unmistakable error as to assigning March 15, 2005 as the effective date for the grant of service connection for PTSD.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

